 Case 2:19-cv-12147-SJM-RSW ECF No. 1 filed 07/23/19          PageID.1    Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

                                             :
Donald Cowan,                                :
                                             : Civil Action No.: ______
                     Plaintiff,              :
      v.                                     :
                                             :
Ally Financial, Inc.,                        : DEMAND FOR JURY TRIAL
                                             :
                     Defendant.              :
                                             :
                                             :

                         COMPLAINT & JURY DEMAND

      For this Complaint, the Plaintiff, Donald Cowan, by undersigned counsel,

states as follows:

                                   JURISDICTION
      1.     This action arises out of Defendant’s repeated violations of the

Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”).

      2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

that Defendant transacts business in this District and a substantial portion of the

acts giving rise to this action occurred in this District.

                                       PARTIES
      3.     Plaintiff, Donald Cowan (“Plaintiff”), is an adult individual residing

in Niota, Tennessee, and is a “person” as defined by 47 U.S.C. § 153(39).
 Case 2:19-cv-12147-SJM-RSW ECF No. 1 filed 07/23/19          PageID.2   Page 2 of 5



       4.    Defendant Ally Financial, Inc. (“Ally”), is a Michigan business entity

with an address of 40600 Ann Arbor Road E, Suite 201, Plymouth, Michigan

48170, and is a “person” as defined by 47 U.S.C. § 153(39).

                                      FACTS
       5.    Within the last year, Ally began calling Plaintiff’s cellular telephone,

number 423-xxx-8352, using an automatic telephone dialing system (“ATDS”).

       6.    When Plaintiff answered calls from Ally, he heard a prerecorded

message and had to wait on the line before he was connected to the next available

representative.

       7.    Plaintiff does not have an account with Ally.

       8.    Plaintiff never provided his cellular telephone number to Ally and

never provided his consent to be contacted on his cellular telephone.

       9.    In June 2019, Plaintiff spoke with a live representative and informed

Ally it was calling him in error and therefore requested Ally cease placing calls to

him.

       10.   Nevertheless, Ally continued to place automated calls to Plaintiff’s

cellular telephone number.

                                  COUNT I
                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       11.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
 Case 2:19-cv-12147-SJM-RSW ECF No. 1 filed 07/23/19            PageID.3    Page 3 of 5



          12.   At all times mentioned herein, Defendant called Plaintiff’s cellular

telephone number using an ATDS or predictive dialer.

          13.   In expanding on the prohibitions of the TCPA, the Federal

Communications Commission (“FCC”) defines a predictive dialer as “a dialing

system that automatically dials consumers’ telephone numbers in a manner that

“predicts” the time when a consumer will answer the phone and a [representative]

will be available to take the call…”2003 TCPA Order, 18 FCC 36 Rcd 14022. The

FCC explains that if a representative is not “free to take a call that has been placed

by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or a

dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on

companies that “abandon” calls by setting “the predictive dialers to ring for a very

short period of time before disconnecting the call; in such cases, the predictive

dialer does not record the call as having been abandoned.” Id.

          14.   Defendant’s telephone system(s) have some earmarks of a predictive

dialer.

          15.   When Plaintiff answered calls from Defendant, he heard a prerecorded

message before Defendant’s telephone system would connect him to the next

available representative.

          16.   Defendant’s predictive dialers have the capacity to store or produce

telephone numbers to be called, using a random or sequential number generator.
 Case 2:19-cv-12147-SJM-RSW ECF No. 1 filed 07/23/19           PageID.4    Page 4 of 5



      17.      Defendant placed automated calls to Plaintiff’s cellular telephone

number despite knowing that it lacked consent to do so. As such, each call placed

to Plaintiff was made in knowing and/or willful violation of the TCPA, and subject

to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

      18.      The telephone number called by Defendant was and is assigned to a

cellular telephone service for which Plaintiff incurs charges pursuant to 47 U.S.C.

§ 227(b)(1).

      19.      Plaintiff was annoyed, harassed and inconvenienced by Defendant’s

continued calls.

      20.      The calls from Defendant to Plaintiff were not placed for “emergency

purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

      21.      Plaintiff is entitled to an award of $500.00 in statutory damages for

each call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

      22.      As a result of each call made in knowing and/or willful violation of

the TCPA, Plaintiff is entitled to an award of treble damages in an amount up to

$1,500.00 pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

               A. Statutory damages of $500.00 for each violation determined to be

                   negligent pursuant to 47 U.S.C. § 227(b)(3)(B);
 Case 2:19-cv-12147-SJM-RSW ECF No. 1 filed 07/23/19        PageID.5      Page 5 of 5



            B. Treble damages for each violation determined to be willful and/or

               knowing pursuant to 47 U.S.C. § 227(b)(3)(C); and

            C. Such other and further relief as may be just and proper.

                TRIAL BY JURY DEMANDED ON ALL COUNTS
Dated: July 23, 2019
                                      Respectfully submitted,

                                      By: /s/ Sergei Lemberg, Esq.
                                      Attorney for Plaintiff Donald Cowan
                                      LEMBERG LAW, L.L.C.
                                      43 Danbury Road, 3rd Floor
                                      Wilton, CT 06897
                                      Telephone: (203) 653-2250
                                      Facsimile: (203) 653-3424
                                      Email: slemberg@lemberglaw.com
